FILED
                             NOT FOR PUBLICATION                            OCT 06 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PHIL PLEASANT, JR.,                              No. 08-35958

               Plaintiff - Appellant,            D.C. No. 2:07-cv-03080-LRS

  v.
                                                 MEMORANDUM *
DICK ZAIS and CITY OF YAKIMA,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                      Lonny R. Suko, Chief Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Phil Pleasant, Jr., appeals pro se from the district court’s summary judgment

in his 42 U.S.C. §§ 1981 and 1983 action alleging racial discrimination. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Lindsey v. SLT Los

Angeles, LLC, 447 F.3d 1138, 1144 (9th Cir. 2006). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment for defendants

because it is undisputed that Pleasant, an independent contractor, did not complete

the project that he was hired to perform, and he failed to present evidence showing

that the City’s hiring of another contractor to complete the work was based on

racial discrimination. See id. (plaintiff must satisfy the initial burden of

establishing a prima facie case of racial discrimination). Accordingly, Pleasant

failed to raise a genuine issue of material fact as to whether defendants

discriminated against him based on race.

      Pleasant’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                  08-35958